                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION


AUSTIN BRADDOCK                                                               PLAINTIFF

VS.                                              CIVIL ACTION NO. 3:19-CV-358-LRA

PATRICK H. ARNOLD, Medical
Doctor and ANTHONY GIBSON,
HSA                                                                       DEFENDANTS


                                   OMNIBUS ORDER

       The parties appeared and participated in an omnibus hearing that was conducted

before the undersigned United States Magistrate Judge on December 10, 2019. Plaintiff

Austin Braddock appeared pro se, and attorney Michael Williams attended the hearing

representing the Defendants. The hearing was conducted under the authority of Spears

v. McCotter, 766 F.2d 179 (5th Cir. 1985), and its progeny. It functioned as a

scheduling/case management conference, a discovery conference, and a Spears hearing.

After due consideration of the issues involved in this case and any requests for discovery,

the Court does hereby find and order as follows:

       1.     JURISDICTION AND SUMMARY OF CLAIMS

       Jurisdiction of this case is based upon 42 U.S.C. § 1983. Braddock is an inmate

housed at the East Mississippi Correctional Facility in Meridian, Mississippi. At the

hearing, the parties consented to the jurisdiction of a United States Magistrate Judge, and,


                                             1
on January 6, 2020, District Judge Henry Wingate entered an Order referring this case to

the undersigned [Doc. #20].

       Braddock’s complete allegations are set forth in his Complaint and his

supplemental pleadings and were augmented by his testimony at the hearing. His claims

are based on having been diagnosed with Hepatitis C, for which, Braddock contends, he

has received no treatment, although he has received other medication for other

conditions. He does admit to being examined once a month, at which time blood tests

are admitted, and he testified that his liver enzymes are high. Braddock also admits that

he has been enrolled in Chronic Care since his diagnosis. Finally, Braddock contends

that he has turned in numerous complaints through the Administrative Remedies Program

at EMCF, but prison officials have stopped responding.

       With regard to the individual Defendants, Braddock’s claims are as follows: Dr.

Arnold has failed to treat him, and now he refuses to see Braddock at all. Arnold refers

him to a Certified Nurse Practitioner. Gibson handles sick call requests and has stopped

forwarding them or responding to Braddock.

         2.   DISCOVERY ISSUES and PENDING MOTIONS

       The Defendants have tendered to Braddock his medical records and his ARP file,

page numbered 000001-000842. They also gave a CD with those files on it to the Court,

and it has been filed in this case as Doc. #21. Braddock should submit any documents

supporting his claims to the Court. If a trial is conducted in this case, defense counsel


                                             2
shall provide the Court with a certified copy of Plaintiff’s MDOC file for use as a general

exhibit for all parties at trial. The discovery matters set forth herein should fairly and

adequately develop the issues to be presented to the Court, and no other discovery is

deemed reasonable or appropriate considering the issues at stake in this litigation. See

Federal Rules of Civil Procedure 26(b)(1). Other than the discovery mentioned herein,

the parties shall not propound additional discovery requests unless leave of Court is

requested and obtained.

       3.     TRIAL WITNESSES

       Braddock has not asked that any MDOC inmates be brought to testify on his

behalf. If a trial is conducted, Braddock may secure the voluntary appearance of any

free world witnesses at a trial conducted in this cause. Or, upon the prepayment of

witness fees, plus mileage costs, along with the complete address of where the witness

may be found, Braddock may request the Court to cause a subpoena to be issued for a

free world witness. Any request for subpoenas should be made at least 30 days prior to

trial, and the Court will direct that the United States Marshal’s Service serve any such

subpoena.


       4.     PRETRIAL CONFERENCE, PRETRIAL ORDER, AND TRIAL
              SETTING

       There are no pending motions in this case, and this conference may stand in lieu of

a pretrial conference.


                                              3
IT IS, THEREFORE, ORDERED:

1. Any motions requesting additional discovery should be filed on or before

   February 21, 2020, and should specify precisely what information is being

   requested.

2. All dispositive motions should be filed on or before March 16, 2020.

SO ORDERED, this the 5th day of February, 2020.



                         /s/ Linda R. Anderson
                    UNITED STATES MAGISTRATE JUDGE




                                    4
